IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00201-CR

MICHAEL CURTIS EVANS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2008-1670-C2


                           MEMORANDUM OPINION


       Michael Curtis Evans has filed a motion to dismiss this appeal and a motion for

early issuance of mandate. See TEX. R. APP. P. 18.1(c), 42.2(a). We have not issued a

decision in this appeal. Evans personally signed the motion to dismiss. The Clerk of

this Court has sent a duplicate copy to the trial court clerk. Id. 42.2(a). Accordingly, the

motion to dismiss is granted.

       Rule 18.1(a) establishes the usual date for issuance of this Court’s mandate. Id.

18.1(a). “The mandate may be issued earlier if the parties so agree, or for good cause on
the motion of a party.” Id. 18.1(c). Evans explains that he wishes for the mandate to

issue immediately to hasten his transfer from county jail to prison. The State has not

filed a response. Accordingly, the motion for early issuance of mandate is granted.

        The appeal is dismissed. The Court’s mandate will issue contemporaneously

with the opinion and judgment. No motion for rehearing will be entertained.



                                                      FELIPE REYNA
                                                      Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed April 28, 2010
Do not publish
[CR25]




Evans v. State                                                                    Page 2